DETAILED ACTION
Applicant: SOLHEIM, Fredrick S.
Assignee: N/A
Attorney: Harold BURDICK (Reg. No.: 32,725)
Filing: Non-Provisional Application filed 21 August 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application does not have any priority claims. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/25/2019 has been considered.

Specification
The disclosure is objected to because of the following informalities: Page 14, Line 11 includes the phrase “59 n=1.2 and 61 n=1,3” which should be amended to “61 n=1.3”.  
Appropriate correction is required.

Claim Objections
Claims 3 and 8-20 are objected to because of the following informalities:  
Claims 3, 13-14, & 20 
Claim 8 includes the phrase “view angle of the of the infrared camera” (repetition of terms: “of the”) which should be amended to “view angle of the infrared camera”.  Claims 9-13 and 15-20 inherit these objections, respectively, from claims 8 and 14.  
Claim 20 includes the term “breathing dissicator” which should be amended to “breathing desiccator”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for accommodating measurement” in claim 19 since the claim later provides structural examples, i.e. “including one of a neutral density filter and blackbody mask of known temperature, losses and reflections”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “capturing a multi-pixel image . . . of a small area of sea surface” which is indefinite since “small area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “area” must be defined relative to claimed structure, in standard measurements (e.g. millimeters, etc.), or in terms relative to other claimed limitations.  For purposes of examination, any “multi-pixel image” that captures a portion, but not all (e.g. a 360˚ panoramic image), of the “sea surface” will correspond to the claimed “small area”.  Claims 2-7 inherit this rejection.
Claim 1 includes the phrase “true sea surface temperature” which is indefinite since “true” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The true sea surface temperature” must be defined relative to claimed structure, be claimed with respect to a certain amount of uncertainty to qualify as “true sea surface temperature”, or with respect to other claimed limitations.  For purposes of examination, any “correction to the sea surface temperature” utilizing downwelling infrared flux compensation, subtraction, or correction will correspond to the claimed limitation.  Claims 2-7 inherit this rejection.
Claim 2 includes the phrase “a sea surface” which is indefinite since it is unclear if it refers back to the prior claimed “sea surface” in claim 1, e.g. “sea surface temperature”, “small area of sea surface”, and/or “true sea surface temperature”.  The limitation should be amended to “the sea surface” or it should be amended to differentiate it from the prior claimed “sea surface”.  Claim 3 inherits this rejection.
Claim 3 includes the phrase “a time series of calculated true sea surface temperatures” which is indefinite since it is unclear if “calculated true sea surface temperature” refers back to the prior claimed “correct calculation of true sea surface temperature”.  The limitation should be amended to “the calculated true sea surface temperatures” or it should be amended to differentiate it from the prior claimed “calculation of true sea surface temperature”.  
Claim 6 includes the phrase “a selected high elevation angle . . . the selected elevated angle . . . the desired high angle . . . the selected elevation angle” which is indefinite since it is unclear if they are all the same claim limitation with common antecedent basis or different limitations since inconsistent claim limitations are used, e.g. “selected high elevation angle”, “selected elevated angle”, “desired high angle”, and “selected elevation angle”.  If they are the same limitation, then it should be amended to “a selected high elevation angle . . . the selected high elevation angle . . . the selected high elevation angle . . . the selected high elevation angle”.  If they are different, then the claim should be amended to differentiate the limitations from each other.
Claim 8 includes the phrase “method for highly accurate measurement of physical temperature of sea surface skin” which is indefinite since the term “highly accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “accurate” the “measurement” must be to be considered “highly accurate”.  The term “highly accurate” should be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solheim (US Pub. 2016/0274026) and Gillespie et al., “Temperature/Emissivity Separation Algorithm Theoretical Basis Document, Vers. 2.4, March 1999, ATBD Contract NAS5-31372, NASA, Pgs. 1-64.
Regarding claim 1, Solheim discloses a method for remote measurement of sea surface temperature (Solheim: Fig. 1 sea surface 13; ¶62) comprising the steps of:

    PNG
    media_image1.png
    474
    880
    media_image1.png
    Greyscale

capturing a multi-pixel image (¶67; ¶¶88-90 – images captured by camera 90 with many pixels) in selected wavebands of a small area of sea surface (¶91 - limited FOV IR camera) at a selected incidence angle (Fig. 3; ¶¶88-91), each pixel of the image having a fraction of a degree field-of-view width (¶¶90-91 many pixels (hundreds of thousands) . . . limited FOV);
sorting blackbody thermal values of the pixels, from warmest to coolest (Fig. 3; ¶¶66-67 – temperature decreases with elevation angle of observation);

    PNG
    media_image2.png
    543
    839
    media_image2.png
    Greyscale

locating coordinates of the warmest pixels relative to position of image capture and nadir angle thereto (Fig. 3; ¶¶66-67; ¶75 - thermal data as a function of observing angle from below the horizon to near zenith); and
determining incidence and reflected angles from a selected warmest pixel (Fig. 1; ¶¶41-43 – using polarization intensities to differentiate incidence and reflected radiation).
However, Solheim fails to disclose determining downwelling infrared flux to correct calculation.
In a related field of endeavor, Gillespie et al. discloses a method for remote measurement of sea surface temperature (Gillespie et al.: Fig. 1 output temperature (T) image; Pg. 9 – performance over sea comparable) comprising the steps of:
capturing a multi-pixel image (Pg. 4 - TES processes an ASTER image (~700x700 pixels)) in selected wavebands (Pg. 2 - emissivity studies require as many spectral bands in the 8-14 µm TIR window as possible) of a small area of sea surface at a selected incidence angle (Pg. 4 – FOV of ±2.5°), each pixel of the image having a fraction of a degree field-of-view width (Pg. 4 - ASTER image (~700x700 pixels));
determining incidence (Fig. 1 TIR radiance L') and reflected angles (Fig. 1 downwelling sky irradiance S↓) from a selected warmest pixel (Fig. 1; Pg. 4 – every image will have a “warmest pixel”); and

    PNG
    media_image3.png
    430
    691
    media_image3.png
    Greyscale

determining downwelling infrared flux (Fig. 1 downwelling sky irradiance S↓; Pgs. 7-8 - One effect of S↓ is to reduce the spectral contrast of the ground-emitted radiance, because of Kirchhoff's Law. It is necessary to compensate for atmospheric effects, including S↓ , if T and ελ are to be recovered accurately) in the wavebands (Pg. 2 – 8-14 TIR window) and at the incidence angle (Fig. 1 TIR radiance L') and utilizing determination of downwelling infrared flux to correct calculation of true sea surface temperature (Pgs. 7-8; Pg. 9 - 4) TES corrects for downwelling sky irradiance).
In view of the ability to recover accurate sea surface temperature values by compensating for downwelling sky irradiance utilizing temperature and emissivity separation (TES) algorithms as is disclosed in Gillespie et al. at Figure 1 & Pages 7-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillespie et al. with the teachings of Solheim to recover accurate sea surface temperatures by compensating for downwelling radiance utilizing TES algorithms and capturing incidence and reflected radiation for the algorithms.

Regarding claim 2, Solheim and Gillespie et al. further disclose wherein the step of capturing a multi-pixel image (Solheim: ¶67; ¶¶88-90; Gillespie et al.: Pg. 4 - TES processes an ASTER image (~700x700 pixels)) includes positioning an infrared camera capable of image capture in the 8 to 14 micron thermal band above a sea surface (Solheim: Fig. 1; ¶67 FLIR COTS 7.5 to 14 micron IR camera; Gillespie et al.: Fig. 1; Pg. 2 - 8-14 µm TIR window).
Regarding claim 3, Solheim and Gillespie et al. further disclose the method further comprising: pointing the camera to a desired azimuth and elevation angle to the sea surface responsive to a processor (Solheim: Fig. 1; Gillespie et al.: Fig. 1; Pg. 4); receiving GPS/GNSS, surface meteorological, point, azimuth and elevation angle data at the processor (Solheim: ¶82 IR camera position; ¶88 Receiver 91 is adapted for mounting on an azimuth-elevation pointing system 93 (as are known) for controlling and measuring angular displacement of received emissions relative to a horizon.; ¶91; Gillespie et al.: Pg. 7 position in scene; Pg. 60 - GPS receivers & position measurements); receiving pitch roll and location of geometric horizon data at the processor (Solheim: ¶82; ¶88; ¶91; Gillespie et al.: Pg. 7 position in scene; Pg. 60 - GPS receivers & position measurements); utilizing a processing algorithm at the processor to extract contaminated pixels (Solheim: ¶¶79-81 water vapor subtracted out; Gillespie et al.: Abstract – subtract out downwelling; Pgs. 9-10 – correction for downwelling; Pg. 17 – Table 2a & §3.5 exception handling – bad & suspect pixels handled, removed, or co-registered in ASTER images); and repeatedly comparing a time series of calculated true sea surface temperatures to enhance system performance (Solheim: ¶74 artificial neural network (ANN) trained for real time IR multiband observations; Gillespie et al.: Fig. 1 TES algorithm; Pg. 17 – Table 2a & §3.5 exception handling).
Regarding claim 4, Solheim and Gillespie et al. further disclose the method further comprising the step of processing the pixels to determine optimum segments of the image to utilize and correcting for influence of contaminating reflection of the downwelling flux from the sky (Solheim: ¶¶79-81 water vapor subtracted out; Gillespie et al.: Abstract – subtract out downwelling; Pgs. 9-10 – correction for downwelling; Pg. 17 – Table 2a & §3.5 exception handling – bad & suspect pixels handled, removed, or co-registered in ASTER images).
Regarding claim 8, Solheim discloses a method for highly accurate measurement of physical temperature of sea surface skin (Solheim: Fig. 1 sea surface 13; ¶62) comprising the steps of:

    PNG
    media_image1.png
    474
    880
    media_image1.png
    Greyscale

calibrating a passive noncontact infrared thermal 8 to 14 micron band multi-pixel camera capable of capturing a plurality of pixels (¶¶66-67 blackbody temperature & correlating structure and vertical distribution; ¶¶88-90 – images captured by camera 90 with many pixels) in each captured image of its field of view to express thermal blackbody temperature of each of the pixels (Fig. 3; ¶¶88-91);

    PNG
    media_image2.png
    543
    839
    media_image2.png
    Greyscale

directing the field of view of the camera to the sea surface at a known incidence angle and capturing an image or images thereof and sending data indicative thereof to a processor (Fig. 3; ¶¶66-67; ¶75 - thermal data as a function of observing angle from below the horizon to near zenith); and
utilizing angle of a viewed wave surface in each pixel, view angle of the of the infrared camera onto the wave surface in each pixel, and angle of the reflected view of the sky in each pixel to determine the flux emitted from the sea surface and reflected sky flux in each pixel at the processor (Fig. 1; Fig. 3; ¶¶41-43 – using polarization intensities to differentiate incidence and reflected radiation; ¶¶66-67).
However, Solheim fails to disclose obtaining corrected sea surface skin temperature.
In a related field of endeavor, Gillespie et al. discloses a method for highly accurate measurement of physical temperature of sea surface skin (Gillespie et al.: Fig. 1 output temperature (T) image; Pg. 9 – performance over sea comparable) comprising the steps of:
calibrating a passive noncontact infrared thermal 8 to 14 micron band multi-pixel camera  (Pg. 4 - TES processes an ASTER image (~700x700 pixels));

    PNG
    media_image3.png
    430
    691
    media_image3.png
    Greyscale

directing the field of view of the camera to the sea surface at a known incidence angle and capturing an image or images thereof and sending data indicative thereof to a processor (Fig. 1 TIR radiance L'; Pg. 4); 
utilizing angle of a viewed wave surface in each pixel (Fig. 1 TIR radiance L'), view angle of the of the infrared camera onto the wave surface in each pixel (Fig. 1; Pg. 4), and angle of the reflected view of the sky in each pixel to determine the flux emitted from the sea surface and reflected sky flux in each pixel at the processor (Fig. 1 downwelling sky irradiance S↓); and
obtaining corrected sea surface skin temperature at the processor by separating the values of emitted flux from the first several microns of the sea surface skin and values of variable flux from sky reflected from the wave surface angles in the field of view of the camera in a selected pixel and processing accordingly (Fig. 1 downwelling sky irradiance S↓; Pgs. 7-8 - One effect of S↓ is to reduce the spectral contrast of the ground-emitted radiance, because of Kirchhoff's Law. It is necessary to compensate for atmospheric effects, including S↓ , if T and ελ are to be recovered accurately; Pg. 9 - 4) TES corrects for downwelling sky irradiance).
In view of the ability to recover accurate sea surface temperature values by compensating for downwelling sky irradiance for correcting sea surface skin temperature utilizing temperature and emissivity separation (TES) algorithms as is disclosed in Gillespie et al. at Figure 1 & Pages 7-9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillespie et al. with the teachings of Solheim to obtain corrected 

Regarding claim 10, Solheim and Gillespie et al. further disclose wherein determinations of sea surface skin temperature accurate to about 0.3 C are enabled (Solheim: ¶78 physical temperature profiles accurate to perhaps 0.5 Kelvins – 0.5 K is “about 0.3C”; Gillespie et al.: Pg. 4 measurements with precision to ±0.3K).
Regarding claim 12, Gillespie et al. further discloses wherein the known incidence angle is between about an orthogonal value of 0.008 degrees to 20 degrees of normal to the wave surface (Gillespie et al.: Pg. 4 – view angle of 11˚).
Regarding claim 13,  Solheim and Gillespie et al. further disclose the method further comprising the steps of receiving GPS/GNSS, surface meteorological, point, azimuth, elevation angle and Solar ephemeris data at the processor (Solheim: ¶82 IR camera position; ¶88 Receiver 91 is adapted for mounting on an azimuth-elevation pointing system 93 (as are known) for controlling and measuring angular displacement of received emissions relative to a horizon.; ¶91; Gillespie et al.: Pg. 7 position in scene; Pg. 60 - GPS receivers & position measurements), and utilizing data received at the processor to extract contaminated pixels (Solheim: ¶¶79-81 water vapor subtracted out; Gillespie et al.: Abstract – subtract out downwelling; Pgs. 9-10 – correction for downwelling; Pg. 17 – Table 2a & §3.5 exception handling – bad & suspect pixels handled, removed, or co-registered in ASTER images).

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solheim (US Pub. 2016/0274026), Houde-Walter (US Pub. 2017/0059279), and Gillespie et al., “Temperature/Emissivity Separation Algorithm Theoretical Basis Document, Version 2.4, March 1999, ATBD Contract NAS5-31372, NASA, Pgs. 1-64.
Regarding claim 14, Solheim discloses an apparatus for remote measurement of sea surface temperature (Solheim: Fig. 1 apparatus 10 sea surface 13; ¶62) from a selected viewing platform (¶10 ocean going vessel
a multi-pixel infrared camera (¶¶88-90) mounted in an enclosure (10);
a signal storage and processing unit (21) in communication with said camera in said enclosure (10);
an inertial measurement unit mounted in said enclosure and in communication with said storage and processing unit and connected for receipt of GNSS position and velocity and determination of platform movement (¶82 IR camera position; ¶88 Receiver 91 is adapted for mounting on an azimuth-elevation pointing system 93 (as are known) for controlling and measuring angular displacement of received emissions relative to a horizon.; ¶91);
a surface air temperature and relative humidity data provided to said storage and processing unit (¶71 – ancillary meteorological data provided); and
a pan-tilt positioner connectable to said enclosure (¶75 – observing angle data provided to processor and trained ANN) and in communication with and operationally responsive to said storage and processing unit (21; ¶75).
:

    PNG
    media_image1.png
    474
    880
    media_image1.png
    Greyscale

However, Solheim fails to disclose a hermetic enclosure including a processor or a probe.
In a related field of endeavor, Houde-Walter discloses a method for remote measurement of thermal temperatures (Houde-Walter: Fig. 8 imager 18; ¶28 – detecting infrared radiation) including: a multi-pixel infrared camera (¶28 focal plane array of independent pixels) mounted in a hermetic enclosure (¶34 – hermetic/watertight enclosure for rugged environments); and a signal storage and processing unit (47) mounted in said enclosure (¶34) and in communication with said camera (18).

    PNG
    media_image4.png
    588
    870
    media_image4.png
    Greyscale

In view of the ability to provide infrared radiation detection in rugged environments with a water-tight enclosure as is disclosed in Houde-Walter at Paragraph 34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Houde-Walter with the teachings of Solheim to enable infrared detection in rugged environments such as boats at sea.  However, Solheim and Houde-Walter fail to disclose a probe.
In a related field of endeavor, Gillespie et al. discloses an apparatus for remote measurement of sea surface temperature (Gillespie et al.: Fig. 1 output temperature (T) image; Pg. 9 – performance over sea comparable) comprising the steps of:
a multi-pixel image (Pg. 4 - TES processes an ASTER image (~700x700 pixels)) in selected wavebands (Pg. 2 - emissivity studies require as many spectral bands in the 8-14 µm TIR window as possible) mounted in a hermetic enclosure (Abstract – ASTER scanner in satellite); and

    PNG
    media_image3.png
    430
    691
    media_image3.png
    Greyscale

a surface air temperature and relative humidity probe (Pg. 26 – radiosonde atmospheric probe).
In view of the ability to provide ancillary data to the artificial neural network algorithm as is disclosed in Solheim at Paragraph 71 and in view of the ability to use atmospheric probes to estimate parameters and duplicating corrections as is disclosed in Gillespie et al. at Page 26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillespie et al. with the teachings of Solheim and Houde-Walter to collect atmospheric data to estimate parameters with probes to duplicate corrections and provide an atmospheric probe within the enclosure to provide the atmospheric data to inform the algorithm.

Regarding claim 15, Solheim and Gillespie et al. further disclose where said camera is an 8 to 14 micron band non-contact thermal infrared camera (Solheim: ¶67; ¶¶88-90; Gillespie et al.: Pg. 2) with a 25 degree field of view (Solheim: ¶67; ¶91 - limited FOV IR camera) calibrated to express thermal blackbody temperature of each pixel in said field of view (Solheim: Fig. 3; ¶¶66-67). 
Regarding claim 16, Solheim and Gillespie et al. further disclose wherein width of each pixel is a fraction of a degree (Solheim: Fig. 3; ¶¶88-91; Gillespie et al.: Pg. 4 - ASTER image (~700x700 pixels)).
Houde-Walter further discloses said apparatus further comprising a germanium window (Houde-Walter: ¶29 Ge lens) mounted in an open of said enclosure at a location so that said camera views therethrough (Fig. 8).
Regarding claim 18, Solheim and Gillespie et al. further disclose wherein said storage and processing unit includes programming that performs system housekeeping functions, controls and performs operational process steps of sea surface temperature measurement, captures data from said camera, said probe, and said pan-tilt positioner, determines geometric horizon, controls said positioner operations, and communicates data via output ports (Solheim: ¶82 IR camera position; ¶¶88-89 Receiver 91 is adapted for mounting on an azimuth-elevation pointing system 93 (as are known) for controlling and measuring angular displacement of received emissions relative to a horizon.; ¶91; Gillespie et al.: Pg. 7 position in scene; Pg. 60 - GPS receivers & position measurements).
Regarding claim 19, Houde-Walter and Gillespie et al. further disclose the apparatus further comprising means for accommodating measurement of zenith downwelling blackbody temperature (Gillespie et al.: Fig. 1 downwelling sky irradiance S↓; Pgs. 7) at said enclosure (Houde-Walter: ¶34) including one of a neutral density filter and blackbody mask of known temperature, losses and reflection (Gillespie et al.: Fig. 3 adjustment filter).
Regarding claim 20, Solheim, Houde-Walter, and Gillespie et al. further disclose the apparatus further comprising  receiving atmospheric data (Solheim: ¶82 IR camera position; ¶¶88-89 Receiver 91 is adapted for mounting on an azimuth-elevation pointing system 93 (as are known) for controlling and measuring angular displacement of received emissions relative to a horizon.; ¶91; Gillespie et al.: Pg. 7 position in scene; Pg. 60 - GPS receivers & position measurements) at said enclosure (Houde-Walter: ¶34), an onboard power supply (Houde-Walter: Fig. 8 power supply 70) in said enclosure (Fig. 8; ¶34) and a visible band camera (Solheim: ¶68 visible; Houde-Walter: ¶41 – visible wavelengths for detection; Gillespie et al.: Pg. 3 – Table 1; Pg. 4 – visible and NIR ranges) mounted in said enclosure (Houde-Walter: Fig. 8; ¶34) adjacent a view port (Fig. 8) therefor and communicating with said storage and processing unit (Houde-Walter: Fig. 8 processor 47).  Although Solheim and Gillespie et al. disclose receiving meteorological data to utilize in their algorithms (Solheim: ¶82 IR camera position; ¶¶88-89 Receiver 91 is adapted for mounting on an azimuth-elevation pointing system 93 (as are known) for controlling and measuring angular displacement of received emissions relative to a horizon.; ¶91; Gillespie et al.: Pg. 7 position in scene; Pg. 60 - GPS receivers & position measurements) the combination fails to disclose a GNSS antenna port at said enclosure, a breathing dissicator mount at said enclosure, a Schrader valve port for pressure testing.  In view of the ability to provide quick connections of meteorological instruments with the apparatus utilizing specialized ports and mounts, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to incorporate a GNSS antenna port, a breathing desiccator mount, and a Schrader valve port.

Allowable Subject Matter
Claims 5-7, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-7 and 9, the closest prior art references are:
Solheim – which discloses a method for remote measurement of sea surface and tropospheric boundary layers (Solheim: Fig. 1; ¶17) including a multi-pixel imager (10; ¶90) which determines thermal boundary layers (¶¶67-68) from ocean going vessels (Fig. 1; ¶10).  However, Solheim fails to disclose determining downwelling infrared flux to correct calculation of true sea surface temperature, and it fails to disclose capturing a time series (claim 5) or real time data (claim 9) from an inertial measurement unit.  

    PNG
    media_image1.png
    474
    880
    media_image1.png
    Greyscale

Gillespie et al. – which discloses a method for remote measurement of sea surface temperature (Gillespie et al.: Abstract) including determining thermal infrared radiance from surfaces (Fig. 1 radiance L’) and downwelling sky irradiance (Fig. 1 irradiance S↓) to provide a corrected sea surface temperature (Pgs. 8-9) from a satellite (Abstract).  However, Gillespie et al. fails to disclose sorting blackbody thermal values of the pixels (claim 1) or capturing a plurality of pixels to express thermal blackbody temperatures of each of the pixels (claim 8), and it fails to disclose capturing a time series (claim 5) or real time data (claim 9) from an inertial measurement unit.  

    PNG
    media_image3.png
    430
    691
    media_image3.png
    Greyscale

Zou et al. (CN 108364264 A) – which discloses unmanned aerial vehicle remote sensing of sea water temperature (Zou et al.: Figs. 2-3; Abstract) utilizing an infrared thermal imaging device (Pg. 4 – an infrared thermal imaging device) and a high fixing precision dual axis inclinometer (Pg. 5 – high fixing precision dual axis inclinometer) to capture real time IR thermal imaging instrument pitch and roll of each moment (Pg. 5) and performing a linear regression for atmospheric correction of aerial photographing infrared temperature values (Pg. 6).  However, Zou et al. fails to disclose sorting blackbody thermal values of the pixels (claim 1) or capturing a plurality of pixels to express thermal blackbody temperatures of each of the pixels (claim 8), and it fails to disclose determining incidence and reflected angles from a selected warmest pixel (claim 1) or utilizing angle of a viewed wave surface and an angle of the reflected sky flux in each pixel at the processor (claim 8).

    PNG
    media_image5.png
    278
    806
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method for remote measurement of sea surface temperature (claim 1) or for highly accurate measurement of physical temperature of sea surface skin (claim 8) including the steps of: capturing a multi-pixel image of a small area of sea surface, sorting the blackbody thermal values of the pixels from warmest to coolest (claim 1) or calibrating a passive noncontact infrared thermal 8 to 14 micron band multi-pixel camera to express thermal blackbody temperature of each pixel (claim 8), determining correct sea surface (claim 1)/sea surface skin (claim 8) temperatures by determining downwelling infrared flux (37) and at the incidence angle (43) (claim 1) or by separating the values of emitted flux from the first several microns of the sea surface skin and values of the variable flux from sky reflected from the wave surface angles (claim 8), and capturing a time series (claim 5) or real time data (claim 9) from an inertial measurement unit, in combination with the other claimed elements.  Claims 6-7 would be allowable based on dependency.

    PNG
    media_image6.png
    718
    1208
    media_image6.png
    Greyscale

Regarding claim 11, the closest prior art references are: 
Solheim – which discloses a method for remote measurement of sea surface and tropospheric boundary layers (Solheim: Fig. 1; ¶17) including a multi-pixel imager (10; ¶90) which determines thermal boundary layers (¶¶67-68) from ocean going vessels (Fig. 1; ¶10).  However, Solheim fails to disclose determining downwelling infrared flux to correct calculation of true sea surface temperature, and it fails to disclose wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface (claim 11) since it discloses capturing both the sea surface and the tropospheric boundary layers in the sky.  
Gillespie et al. – which discloses a method for remote measurement of sea surface temperature (Gillespie et al.: Abstract) including determining thermal infrared radiance from surfaces (Fig. 1 radiance L’) and downwelling sky irradiance (Fig. 1 irradiance S↓) to provide a corrected sea surface temperature (Pgs. 8-9) from a satellite (Abstract).  However, Gillespie et al. fails to disclose capturing a plurality of pixels to express thermal blackbody temperatures of each of the pixels (claim 8), and it fails disclose wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface (claim 11) since it discloses capturing sea surface temperatures from outer space using a satellite.  
Zou et al. (CN 108364264 A) – which discloses unmanned aerial vehicle remote sensing of sea water temperature (Zou et al.: Figs. 2-3; Abstract) utilizing an infrared thermal imaging device (Pg. 4 – an infrared thermal imaging device) and a high fixing precision dual axis inclinometer (Pg. 5 – high fixing precision dual axis inclinometer) to capture real time IR thermal imaging instrument pitch and roll of each moment (Pg. 5) and performing a linear regression for atmospheric correction of aerial photographing infrared temperature values (Pg. 6).  However, Zou et al. fails to disclose capturing a plurality of pixels to express thermal blackbody temperatures of each of the pixels (claim 8), it fails to disclose utilizing angle of a viewed wave surface and an angle of the reflected sky flux in each pixel at the processor (claim 8), and it fails to disclose wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface (claim 11) since it discloses capturing sea surface temperatures from an unmanned aerial vehicle.
Furthermore, there isn’t any teaching or motivation in the prior art for a method for highly accurate measurement of physical temperature of sea surface skin (claim 8) including the steps of: calibrating a passive noncontact infrared thermal 8 to 14 micron band multi-pixel camera to express thermal blackbody temperature of each pixel (claim 8), determining correct sea surface skin (claim 8) temperatures by separating the values of emitted flux (43) from the first several microns of the sea surface skin and values of the variable flux from sky reflected (37) from the wave surface angles (claim 8), and wherein the camera field of view pixel width is a fraction of a degree thus spanning only a few millimeters of wave surface (claim 11), in combination with the other claimed elements.  

    PNG
    media_image7.png
    636
    740
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Favier (EP 2613181 A1) – which discloses an infrared detector (Favier: Abstract) including an infrared detector with a hermetic housing (Pg. 2) and a germanium window (Pg. 2; Pg. 6).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884